 

EXHIBIT 10.3

THIRD AMENDMENT (the "Third Amendment"), dated as of February 11, 2019, among
WRKCO INC. (formerly known as WestRock Company) (the "Borrower"), the entities
executing this Third Amendment as guarantors (collectively, the "Guarantors"),
and SUMITOMO MITSUI BANKING CORPORATION (the "Bank"), to the Agreement between
the Borrower and the Bank.

RECITALS.

WHEREAS, the Borrower and the Bank entered into that certain Uncommitted and
Revolving Credit Line Agreement dated as of December 1, 2015, as amended by the
First Amendment dated as of February 10, 2017 and the Second Amendment dated as
of February 7, 2018 (as heretofore amended, the "Agreement"); and

WHEREAS, the Guarantors executed that certain Guarantee dated as of December 1,
2015 in favor of the Bank (the "Guarantee"); and

WHEREAS, the Borrower has requested that the Bank make certain modifications to
the Agreement to extend the Final Maturity Date and for other purposes; and

WHEREAS, the Bank has agreed to such modifications to the Agreement subject to
the execution and delivery by the Borrower and the Guarantors of this Third
Amendment;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.Definitions.  All capitalized terms used herein which are not
otherwise defined herein shall have the meanings set forth in the Agreement.

Section 2.Amendments.

(a)Each reference in the Agreement to “WestRock Company” is hereby replaced with
a reference to “WRKCo, Inc. (formerly known as WestRock Company)”.

(b)Section 1.01 of the Agreement (captioned, “Defined Terms”) is hereby amended
by adding the following new defined terms in their appropriate alphabetical
positions:

“EXISTING FINAL MATURITY DATE” has the meaning assigned to such term in SECTION
2.01(b).

“EXTENDED FINAL MATURITY DATE” has the meaning assigned to such term in SECTION
2.01(b).

“NOTICE DATE” has the meaning assigned to such term in SECTION 2.01(b).

--------------------------------------------------------------------------------

(c)In Section 1.01 of the Agreement (captioned, "Defined Terms"), the defined
term "FINAL MATURITY DATE" is hereby amended and restated in its entirety to
read as follows:

"FINAL MATURITY DATE" means February 12, 2020, as such date may be extended in
accordance with SECTION 2.01(b); provided, in each case, that if any such date
is not a Business Day, the relevant Final Maturity Date shall be the immediately
preceding Business Day.

(d)Section 2.01 of the Agreement (captioned, “Revolving Credit”) is hereby
amended and restated in its entirety to read as follows:

SECTION 2.01REVOLVING CREDIT.

(a)The BANK may, upon request from the BORROWER, in the BANK's sole and absolute
discretion upon the terms and subject to the conditions hereinafter set forth,
make one or more loans (each, a "LOAN") to the BORROWER from time to time during
the period commencing on the date of this AGREEMENT and ending on (but
excluding) the FINAL MATURITY DATE in an aggregate principal amount not to
exceed at any time outstanding TWO HUNDRED MILLION DOLLARS (US$200,000,000.00),
provided that such amount may be reduced pursuant to SECTION 2.02
hereof.  Subject to the terms and conditions hereof, the BORROWER may borrow,
repay in whole or in part, and reborrow on a revolving basis, up to the amount
of the CREDIT LINE.  The availability of the CREDIT LINE hereunder shall not be
construed as the commitment of the BANK to make any LOAN.

(b)The BORROWER may, by notice to the BANK not less than 20 days prior to the
FINAL MATURITY DATE then in effect hereunder (the “EXISTING FINAL MATURITY
DATE”) request that the BANK extend the FINAL MATURITY DATE for an additional
364 days from the EXISTING FINAL MATURITY DATE.  After the BORROWER provides
such notice to the BANK, the BANK, acting in its sole and individual discretion,
shall, by notice to the BORROWER given not later than the date (the “NOTICE
DATE”) 10 days prior to the EXISTING FINAL MATURITY DATE, advise the BORROWER
whether or not the BANK agrees to such an extension (which agreement of the BANK
shall be in its sole discretion).  If the BANK does not so advise the BORROWER
on or before the NOTICE DATE, the BANK shall be deemed to not have agreed to an
extension.  lf (and only if) the BANK agrees to an extension, then, effective as
of the EXISTING FINAL MATURITY DATE, the FINAL MATURITY DATE shall be extended
to the date falling 364 days after the EXISTING FINAL MATURITY DATE (the
“EXTENDED FINAL MATURITY DATE”) (except that, if such date is not a Business
Day, the EXTENDED FINAL MATURITY DATE shall be the immediately preceding
Business Day).

Section 3.References to Loan Documents. All references in the Loan Documents to
the Agreement shall be deemed a reference to the Agreement as modified and
amended herein.

- -

--------------------------------------------------------------------------------

Section 4.Consent of Guarantors.  By execution of this Third Amendment, the
Guarantors hereby expressly consent to the modifications and amendments relating
to the Agreement as set forth herein, and each Guarantor hereby acknowledges,
represents and agrees that the Guarantee remains in full force and effect and
constitutes the valid and legally binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors'
rights, that the Guarantee extends to and applies to the Agreement as modified
and amended by this Third Amendment, and that the execution and delivery of this
Third Amendment does not constitute, and shall not be deemed to constitute, a
release, waiver or satisfaction of the Guarantors' obligations under the
Guarantee.

Section 5.  Representations and Warranties.  The Borrower and the Guarantors
represent and warrant to the Bank as follows:

(a)Authorization.  The execution and delivery of this Third Amendment and the
transactions contemplated hereby are within the Borrower's corporate powers,
have been duly authorized, and will not contravene or conflict with (i) its
charter or by-laws (or such other organizational and governing documents as may
be applicable) or (ii) any material agreement, material instrument or material
document to which the Borrower is a party or by which the Borrower or any of its
Property is bound or affected, except with respect to any contravention or
conflict referred to in clause (ii), to the extent such contravention or breach
would not reasonably be likely to have a Material Adverse Effect.

(b) Enforceability.  This Third Amendment constitutes the valid and legally
binding obligations of the Borrower and the Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights.

(c) Approvals.  No approval, consent, exemption or other action by, or notice to
or filing with, any Governmental Authority is necessary in connection with the
execution, delivery, performance or enforcement of this Third Amendment, except
as may have been obtained and certified copies of which have been delivered to
the Bank and except those approvals, consents, exemptions, actions, notices or
filings the failure of which to obtain or make would not reasonably be likely to
have a Material Adverse Effect.

(d) Reaffirmation.  The representations and warranties made in the Loan
Documents by and with respect to the Borrower or the Guarantors are true and
correct in all material respects as if such representations and warranties were
made as of the date hereof.

Section 6.No Default.  By execution hereof, each of the Borrower and the
Guarantors certify that it is and will be in compliance with all of its
respective covenants under the Loan Documents after the execution and delivery
of this Third Amendment, and that no Default or Event of Default has occurred
and is continuing.

Section 7. Waiver of Claims.  Each of the Borrower and the Guarantors
acknowledges, represents, and agrees that the Borrower and the Guarantors have
no defenses, setoffs, claims,

- -

--------------------------------------------------------------------------------

counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or any acts or
omissions of Bank, or any past or present officers, agents or employees of Bank,
and each of the Borrower and the Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.

Section 8. Ratification.  Except as hereinabove set forth, all terms, covenants,
and provisions of the Agreement, the Guarantee and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Agreement as modified and amended
herein.  Nothing in this Third Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment, or substitution of the indebtedness
evidenced by the Note or the other obligations of the Borrower and the
Guarantors under the Loan Documents.

Section 9. Amendment as Loan Document.  This Third Amendment shall constitute a
Loan Document.

Section 10.Effectiveness of Amendment.  This Third Amendment will become
effective on the date on which the Bank has received the following, each in form
and substance reasonably satisfactory to the Bank:

(a) A fully executed copy of this Amendment signed on behalf of each party
hereto.

(b) An amended and restated promissory note executed by WRKCo in the form
provided by the Bank.

Section 11. Counterparts. This Third Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

Section 12. Miscellaneous.  This Third Amendment shall be construed and enforced
in accordance with the laws of the State of New York.  This Third Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors, successors-in-title and assigns as
provided in the Agreement.

[signature page follows]

 

 

- -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

BORROWER:

 

WRKCO INC. (formerly known as WestRock Company)

 

 

By:  /S/ John D. Stakel

Name:  John D. Stakel

Title:  Senior Vice President and Treasurer

 

 

GUARANTORS:

 

WESTROCK RKT COMPANY

 

 

By:  /S/ John D. Stakel

Name:  John D. Stakel

Title:  Senior Vice President and Treasurer

 

WESTROCK MWV, LLC

 

 

By:  /S/ John D. Stakel

Name:  John D. Stakel

Title:  Senior Vice President and Treasurer

 

BANK:

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

By:  /S/ James D. Weinstein

Name:  James D. Weinstein

Title:  Managing Director

 

 

 

 

 

[Signature page to Third Amendment]